    Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 1 of 14 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 RICHARD LAWRENCE                                  )
                                                   )   Case No. _____________
                        Plaintiff,                 )
        v.                                         )   COMPLAINT FOR VIOLATIONS OF
                                                   )   THE FEDERAL SECURITIES LAWS
 TILRAY, INC., BRENDAN KENNEDY,                    )
 CHRISTINE ST.CLARE, REBEKAH                       )   JURY TRIAL DEMANDED
 DOPP, SOREN SCHRODER, and                         )
 MICHAEL AUERBACH,                                 )
                                                   )
                        Defendants.


       Plaintiff Richard Lawrence (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this Action against Tilray, Inc. (“Tilray” or the “Company”) and the

members of Tilray’s Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17

C.F.R. § 240.14a-9. By the action, Plaintiff seeks to enjoin the vote on a proposed transaction,

pursuant to which Tilray will merge with Aphria Inc. (“Aphria”) (the “Proposed Transaction”). 1

       2.      On December 16, 2020, Tilray and Aphria jointly announced their into an

Arrangement Agreement dated December 15, 2020 (as amended on February 19, 2021, the

“Arrangement Agreement”). The Arrangement Agreement provides that Aphria stockholders will


1 Aphria is a global cannabis-lifestyle consumer packaged goods company, with operations in Canada,
the United States, Europe and Latin America. Aphria, through its SweetWater subsidiary, also
manufactures, markets and sells alcoholic beverages in the United States.
    Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 2 of 14 PageID #: 2



receive 0.8381 of a share of Tilray common stock for each Aphria share they own (the “Merger

Consideration”). Upon closing of the transaction, Aphria stockholders will own approximately

61.2% of the combined company, and Tilray shareholders will own approximately 38.8%.

       3.     On March 12, 2021, Tilray filed a Schedule 14A Definitive Proxy Statement (the

“Proxy”) with the SEC. The Proxy, which recommends that Tilray stockholders vote in favor of the

Proposed Transaction, omits or misrepresents material information concerning, among other things

the financial projections for Tilray, Aphria and the pro forma company, and the data and inputs

underlying the valuation analyses performed by the Company’s financial advisors, Cowen and

Company, LLC (“Cowen”) and Imperial Capital, LLC (“Imperial”). The failure to adequately

disclose such material information constitutes a violation of Sections 14(a) and 20(a) of the Exchange

Act as Tilray stockholders need such information in order to make a fully informed decision whether

to vote in favor of the Proposed Transaction.

       4.     It is imperative that the material information omitted from the Proxy is disclosed to

the Company’s stockholders prior to the forthcoming stockholder vote so that they can properly

exercise their corporate suffrage rights.

       5.     For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin Defendants

from taking any steps to consummate the Proposed Transaction unless and until the material

information discussed below is disclosed to the Company’s stockholders or, in the event the Proposed

Transaction is consummated, to recover damages resulting from the defendants’ violations of the

Exchange Act.

                                  JURISDICTION AND VENUE

       6.     This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to Section

27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).

                                                  2
    Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 3 of 14 PageID #: 3



          7.    This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an individual

with sufficient minimum contacts with this District so as to make the exercise of jurisdiction by this

Court permissible under traditional notions of fair play and substantial justice.

          8.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants are

found or are inhabitants or transact business in this District.

                                            THE PARTIES

          9.    Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Tilray.

          10.   Defendant Tilray is a Delaware corporation, with its principal executive offices located

at 1100 Maughan Road, Nanaimo, British Columbia V9X 1J2. Tilray is a global pioneer in the

research, cultivation, production and distribution of cannabis and cannabinoids currently serving tens

of thousands of patients and consumers in 15 countries spanning five continents. Tilray’s shares trade

on the Nasdaq Global Select Market under the ticker symbol “TLRY.”

          11.   Defendant Brendan Kennedy (“Kennedy”) has been President, Chief Executive

Officer (“CEO”), and a director of the Company since January 2018.

          12.   Defendant Christine St.Clare (“St.Clare”) has been a director of the Company since

June 2018.

          13.   Defendant Rebekah Dopp (“Dopp”) has been a director of the Company since May

2018.

          14.   Defendant Soren Schroder (“Schroder”) has been a director of the Company since

August 2020.

          15.   Defendant Michael Auerbach (“Auerbach”) has been a director of the Company since

February 2018.

                                                    3
Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 4 of 14 PageID #: 4
Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 5 of 14 PageID #: 5
Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 6 of 14 PageID #: 6
Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 7 of 14 PageID #: 7
Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 8 of 14 PageID #: 8
Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 9 of 14 PageID #: 9
  Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 10 of 14 PageID #: 10



Cowen’s and Imperial’s fairness opinions and analyses fails to include key inputs and assumptions

underlying these analyses. Without this information, as described below, Tilray’s public stockholders

are unable to fully understand these analyses and, thus, are unable to determine what weight, if any,

to place on Cowen’s and Imperial’s fairness opinions in determining whether to vote in favor of the

Proposed Transaction.

       23.     With respect to Cowen’s Analysis of Selected Publicly-Traded Companies, the Proxy

fails to disclose the individual multiples and financial metrics for each of the companies observed.

       24.     With respect to Cowen’s Tilray Discounted Cash Flow Analysis, the Proxy fails to

disclose: (i) quantification of the Company’s terminal value; and (ii) quantification of the inputs and

assumptions underlying the discount rates ranging from 10.0% to 12.0%.

       25.     With respect to Cowen’s Aphria Discounted Cash Flow Analysis Based on Aphria

Management Projections and Aphria Discounted Cash Flow Analysis Based on Aphria Management

Projections as Adjusted by Tilray Management, the Proxy fails to disclose: (i) quantification of

Aphria’s terminal value; and (ii) quantification of the inputs and assumptions underlying the discount

rates ranging from 8.5% to 10.5%.

       26.     With respect to Cowan’s Wall Street Analyst Share Price Targets analysis for Tilray

and Aphria, the Proxy fails to disclose: (i) the individual price targets observed; and (ii) the sources

thereof.

       27.     With respect to Imperial’s Comparable Companies Analysis and Precedent

Transactions Analysis, the Proxy fails to disclose the individual multiples and financial metrics for

each of the companies and transactions observed, respectively.

       28.     With respect to Imperial’s Discounted Cash Flow Analysis of Tilray and Aphria, the

Proxy fails to disclose: (a) quantification of the Company’s and Aphria’s terminal values; (b)

quantification of the inputs and assumptions underlying the discount rate of 12.5%; and (c) Tilray’s

                                                  10
  Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 11 of 14 PageID #: 11



and Aphria’s free cash flow in the final fiscal year, to which a range of perpetuity growth rates were

applied, or a clarification that unlevered free cash flows were utilized.

       29.     With respect to Imperial’s Securities Analysts’ Price Targets analysis for Tilray, the

Proxy fails to disclose: (a) the individual price targets observed; and (b) the sources thereof.

       30.     The omission of this information renders the statements in the “Certain Tilray

Forecasts” and “Opinion of Tilray’s Financial Advisors” sections of the Proxy false and/or materially

misleading in contravention of the Exchange Act.

       31.     The Individual Defendants were aware of their duty to disclose the above-referenced

omitted information and acted negligently (if not deliberately) in failing to include this information

in the Proxy. Absent disclosure of the foregoing material information prior to the stockholder vote

in connection with the Proposed Transaction, Plaintiff and the other Tilray stockholders will be unable

to make an informed voting decision on the Proposed Transaction and are thus threatened with

irreparable harm warranting the injunctive relief sought herein.

                                       CLAIMS FOR RELIEF

                                                COUNT I

              Claims Against All Defendants for Violations of Section 14(a) of the
                   Exchange Act and Rule 14a-9 Promulgated Thereunder

       32.     Plaintiff repeats all previous allegations as if set forth in full.

       33.     During the relevant period, defendants disseminated the false and misleading Proxy

specified above, which failed to disclose material facts necessary to make the statements, in light of

the circumstances under which they were made, not misleading in violation of Section 14(a) of the

Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       34.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy. The Proxy was prepared,

reviewed, and/or disseminated by the defendants. It misrepresented and/or omitted material facts,
                                                    11
  Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 12 of 14 PageID #: 12



including material information about the financial projections for the Company, Aphria and the pro

forma company and the inputs and assumptions underlying Cowen’s and Imperial’s financial

analyses. The defendants were at least negligent in filing the Proxy with these materially false and

misleading statements.

       35.     The omissions and false and misleading statements in the Proxy are material in that a

reasonable stockholder would consider them important in deciding how to vote on the Proposed

Transaction.

       36.     By reason of the foregoing, the defendants have violated Section 14(a) of the Exchange

Act and SEC Rule 14a-9(a) promulgated thereunder.

       37.     Because of the false and misleading statements in the Proxy, Plaintiff is threatened

with irreparable harm, rendering money damages inadequate.                Therefore, injunctive relief is

appropriate to ensure defendants’ misconduct is corrected.

                                               COUNT II

                    Claims Against the Individual Defendants for Violations
                             of Section 20(a) of the Exchange Act

       38.     Plaintiff repeats all previous allegations as if set forth in full.

       39.     The Individual Defendants acted as controlling persons of Tilray within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or

directors of Tilray, and participation in and/or awareness of the Company’s operations and/or intimate

knowledge of the false statements contained in the Proxy filed with the SEC, they had the power to

influence and control and did influence and control, directly or indirectly, the decision-making of the

Company, including the content and dissemination of the various statements which Plaintiff contends

are false and misleading.

       40.     Each of the Individual Defendants was provided with or had unlimited access to copies

of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or shortly after
                                                12
  Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 13 of 14 PageID #: 13



these statements were issued and had the ability to prevent the issuance of the statements or cause the

statements to be corrected.

       41.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations as

alleged herein, and exercised the same. The Proxy at issue contains the unanimous recommendation

of each of the Individual Defendants to approve the Proposed Transaction. They were, thus, directly

involved in the making of the Proxy.

       42.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were each involved in negotiating, reviewing, and approving the Proposed Transaction.

The Proxy purports to describe the various issues and information that they reviewed and

considered—descriptions the Company directors had input into.

       43.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

the Exchange Act.

       44.     As set forth above, the Individual Defendants had the ability to exercise control over

and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-9,

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a

direct and proximate result of defendants’ conduct, Tilray stockholders will be irreparably harmed.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including

injunctive relief, in his favor on behalf of Tilray, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in concert

with them from proceeding with, consummating, or closing the Proposed Transaction and any vote

                                                   13
  Case 1:21-cv-00505-UNA Document 1 Filed 04/06/21 Page 14 of 14 PageID #: 14



on the Proposed Transaction, unless and until defendants disclose and disseminate the material

information identified above to Tilray stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as SEC Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                            JURY DEMAND

       Plaintiff demands a trial by jury.

 Dated: April 6, 2021                                  LONG LAW, LLC


                                                  By /s/Brian D. Long
                                                     Brian D. Long (#4347)
                                                     3828 Kennett Pike, Suite 208
                                                     Wilmington, DE 19807
                                                     Tel: (302) 729-9100
                                                     Email: bdlong@longlawde.com

                                                       Attorneys for Plaintiff




                                                  14
